Name: 84/152/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of feed grains in some regions in Italy, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  plant product;  agri-foodstuffs;  marketing
 Date Published: 1984-03-16

 Avis juridique important|31984D015284/152/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of feed grains in some regions in Italy, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 073 , 16/03/1984 P. 0085 - 0085*****COMMISSION DECISION of 5 March 1984 approving a programme for the processing and marketing of feed grains in some regions in Italy, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (84/152/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 1 September 1983 the Italian Government submitted the programmes for the processing and marketing of feed grains in the Regions of Tuscany, Marche, Umbria and Sardinia; Whereas the said programmes concern the creation and modernization of equipment for drying and storage of feed grains with the aim of improving the utilization and marketing of these products; whereas they therefore constitute programmes within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programmes contain the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of this production; whereas the scheduled time for implementation of the programmes does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programmes can be approved only for applications foreseen under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programmes for the processing and marketing of feed grains in the Regions of Tuscany, Marche, Umbria and Sardinia, pursuant to Regulation (EEC) No 355/77, submitted by the Italian Government on 1 September 1983 are hereby approved. 2. Approval of the programmes relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.